***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 STATE OF CONNECTICUT v. YASHIRA A. ESPINO
                (SC 20428)
             Robinson, C. J., and McDonald, D’Auria, Mullins,
                    Kahn, Ecker and Vertefeuille, Js.*

                                  Syllabus

Convicted, on a conditional plea of nolo contendere, of the crime of posses-
   sion of a controlled substance with intent to sell, the defendant appealed,
   claiming that the trial court improperly denied her motion to suppress
   certain evidence that was seized after the police detained her, without
   a warrant, in a vehicle in the parking lot of the apartment building in
   which she lived while executing an unrelated search warrant on an
   apartment in that building. More specifically, the defendant claimed that
   the trial court incorrectly had concluded that the warrantless seizure
   fell within the exception to the fourth amendment warrant requirement
   that authorizes law enforcement officers executing a search warrant to
   detain the occupants of the premises while a proper search is conducted
   because, inter alia, she was not in the immediate vicinity of the premises
   to be searched within the meaning of that exception. Held that the
   exception to the warrant requirement on which the trial court relied in
   denying the defendant’s motion to suppress was inapplicable, as the
   defendant was not within the immediate vicinity of the premises to be
   searched when she was detained by the police, and, accordingly, her
   fourth amendment rights were violated, and the evidence obtained as
   a result of the warrantless seizure should have been suppressed; because
   the facts of this case and the issue presented on appeal were identical
   to those in the companion case of State v. Rolon, (337 Conn.         ), this
   court’s reasoning in Rolon controlled the present case.
         Argued June 5—officially released November 13, 2020**

                             Procedural History

  Substitute information charging the defendant with
the crimes of possession of a controlled substance with
intent to sell, possession of a controlled substance, and
operation of a drug factory, brought to the Superior
Court in the judicial district of Hartford, where the
court, Gold, J., denied the defendant’s motion to sup-
press certain evidence; thereafter, the defendant was
presented to the court, Baldini, J., on a conditional
plea of nolo contendere to the charge of possession
with intent to sell; judgment of guilty in accordance
with the plea; subsequently, the state entered a nolle
prosequi as to the charges of possession of a controlled
substance and operation of a drug factory, and the
defendant appealed. Reversed; further proceedings.
  Mark Rademacher, assistant public defender, for the
appellant (defendant).
  Sarah Hanna, senior assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, and David L. Zagaja, senior assistant state’s attor-
ney, for the appellee (state).
                          Opinion

   ECKER, J. This is a companion case to State v. Rolon,
337 Conn.       ,     A.3d     (2020), which we release
today. The defendant, Yashira A. Espino, appeals from
the judgment of conviction rendered by the trial court
following her conditional plea of nolo contendere to
the charge of possession of a controlled substance with
intent to sell in violation of General Statutes § 21a-
277 (a).1 On appeal, the defendant claims that she was
illegally detained, along with her codefendant, Richard
Rolon,2 in a car in the parking lot of a multiunit apart-
ment building in violation of the fourth amendment to
the United States constitution because the police lacked
either a warrant or a reasonable, articulable suspicion
of criminal activity. She contends that the trial court
improperly denied her motion to suppress evidence
under these circumstances.3 The issue in this case, as
in the companion case, is whether the defendant’s
detention was permissible under the exception to the
fourth amendment’s warrant requirement articulated in
Michigan v. Summers, 452 U.S. 692, 705, 101 S. Ct.
2587, 69 L. Ed. 2d 340 (1981), and Bailey v. United
States, 568 U.S. 186, 193, 133 S. Ct. 1031, 185 L. Ed.
2d 19 (2013) (Summers exception), which permits the
police to detain ‘‘occupants’’ within the ‘‘immediate
vicinity’’ of a premises subject to a search warrant.
For the reasons explained in Rolon, we agree with the
defendant that the Summers exception is inapplicable
because she was not within the ‘‘immediate vicinity’’
of the apartment to be searched and, therefore, reverse
the trial court’s judgment.
   The facts in the present case are identical to those
set forth in detail in our decision in State v. Rolon,
supra, 337 Conn.      . It would serve no useful purpose
here to repeat those facts or the attendant legal analysis.
For the reasons explained in State v. Rolon, supra,       ,
we conclude in the present case that the Summers
exception is inapplicable because the state failed to
adduce sufficient evidence to establish that Rolon and
the defendant were in the ‘‘immediate vicinity’’ of the
premises subject to a search warrant. See Bailey v.
United States, supra, 568 U.S. 195, 201 (declining to
extend Summers exception to occupants outside imme-
diate vicinity of premises subject to search warrant,
reasoning that occupants ‘‘stopped or apprehended
away from the premises where the search is being con-
ducted’’ do not ‘‘[pose] a real threat to the safe and
efficient execution of [the] search warrant’’). Because
the state does not claim that the warrantless seizure of
the defendant was justified by some other exception
to the fourth amendment’s warrant requirement, we are
compelled to conclude that the defendant’s rights under
the fourth amendment were violated and the evidence
obtained as a result of the warrantless seizure should
have been suppressed. See id., 202 (warrantless seizure
outside ‘‘the immediate vicinity of a premises to be
searched . . . must be justified by some . . . ratio-
nale’’ other than Summers exception).
  The judgment is reversed and the case is remanded
with direction to grant the defendant’s motion to sup-
press.
   In this opinion the other justices concurred.
   * The listing of justices reflects their seniority status on this court as of
the date of oral argument.
   ** November 13, 2020, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The defendant originally was charged with possession of a controlled
substance with intent to sell in violation of § 21a-277 (a), possession of a
controlled substance or more than one-half ounce of marijuana in violation
of General Statutes § 21a-279 (a) (1), and operation of a drug factory in
violation of § 21a-277 (c). Following the defendant’s conditional guilty plea
to possession of a controlled substance with intent to sell, the state entered
a nolle prosequi as to each of the remaining charges. The trial court sentenced
the defendant to seven years of imprisonment, execution suspended, and
three years of probation.
   2
     The defendant and Rolon both moved to suppress evidence obtained as
a consequence of the allegedly unconstitutional seizure. See footnote 3 of
this opinion. The trial court held a joint evidentiary hearing on the motions
to suppress and issued a single written memorandum of decision, in which
it denied both motions under Michigan v. Summers, 452 U.S. 692, 705, 101
S. Ct. 2587, 69 L. Ed. 2d 340 (1981), and Bailey v. United States, 568 U.S.
186, 193, 133 S. Ct. 1031, 185 L. Ed. 2d 19 (2013). As the state acknowledges
in its brief, because the defendant and Rolon were detained simultaneously
in Rolon’s motor vehicle, and ‘‘there was simply no practical way that
law enforcement officers could detain Rolon without also detaining the
defendant,’’ there is no ‘‘distinction between the [warrantless seizure of the]
defendant and Rolon’’ under Summers and Bailey.
   3
     During the warrantless detention, the police discovered a marijuana
cigarette and narcotics packaging materials in plain view in Rolon’s motor
vehicle. As a result, the police obtained a search warrant for the defendant’s
apartment, where they found narcotics, narcotics packaging materials,
approximately five ounces of marijuana, and more than $20,000 in cash.
The defendant moved to suppress the foregoing evidence as the fruit of the
allegedly unconstitutional detention. See, e.g., State v. Jevarjian, 307 Conn.
559, 565 n.5, 58 A.3d 243 (2012) (‘‘fruit of the poisonous tree doctrine’’ is
‘‘an extension of the general exclusionary rule that specifically applies to
evidence derived indirectly from an unlawful search’’ or seizure (internal
quotation marks omitted)).